DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It should be noted that the limitation “cooling unit” is not understood as invoking 112(f) despite coupling functional language with a generic placeholder since it is followed by significant structural modifiers. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 22 and 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner’s Note: Further discussed below in response to arguments. 
In re claim 22; the limitation, “reduced temperature cooling fluid” is unclear. The “reduced temperature cooling fluid” has no antecedent basis and therefore is being best understood under broadest reasonable interpretation as referring to either or both of the “first cooling fluid” and “second cooling fluid”.
In re claim 38; the limitations, “wherein an evaporative cooling fluid flowing through the evaporative cooler is separate from the first cooling fluid” is unclear. There lacks distinct disclosure as to how these two fluids are separate and further compounds the unclear nature of cooling fluids discussed in re claim 1. Under broadest reasonable interpretation, the limitation of claim 38 is best understood as a system wherein the fluid used to wet the medium of the evaporative cooler is separate from the fluid used to circulate throughout the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 11, 14, 16, 20, 22, 23, 28, 30-33, 35, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US20130320573) in view of LePoudre (US20140260369).
Examiner’s Note: Further discussed below in response to arguments. 
In re claim 1, Fisher discloses; a system (Fig. 4) to condition air for an enclosed space (Area to right of Fig.4; [0002]), the system comprising: 
a plenum (lower area of housing 410, bounded by left wall, right wall, bottom wall, and wall including 460 and 450) for supplying air to the enclosed space, 
the plenum having 
an outdoor air inlet (430, 440), 
a return air inlet (450, 460), and 
a supply air outlet (right wall of plenum within housing 410 after supply fan 470; opening not shown) in fluid communication with the enclosed space, 
wherein the outdoor air inlet and the return air inlet selectively open and close [0033] such that an amount of outdoor air and an amount of return air supplied to the enclosed space varies and depends on an operating mode of the system (claim 3; [0026]);
It is noted that; paragraph [Fisher: 0026] is directed to the embodiment of Figs. 1A/1B, however it is apparent that the discussion directed to modulating dampers to achieve different amounts of mixed return and outdoor air is relevant to the embodiment of Fig.4 as well.  However, in so far as it is not explicitly stated, it would have been obvious to provide this same damper controller in the embodiment of Fig.4 to achieve the desired functionality as discussed in paragraph 0026.
a cooling unit (400);
comprising an evaporative cooler (420) and 
located external to the enclosed space (Fig. 4); 
the cooling unit configured to operate in a wet mode (claim 8; [0004, 0031]; 
a coil (480) 
disposed inside the plenum (Fig. 4) and 
a return air duct (upper area of housing 410, bounded by top wall, right wall, left wall, and bottom wall including 460 and 450) in fluid communication with the enclosed space (Fig. 4 via right wall; opening not shown), the return air duct configured to deliver return air from the enclosed space to at least one of the return air inlet and an exhaust air outlet, depending on the operating mode of the system (Fig. 4 flow path arrows passing through return air ports 450, 460 and exhaust outlet above exhaust fan 490; [0026,0033]).  
Fisher lacks: 
a cooling unit…located external to the plenum and the enclosed space; 
the cooling unit having a first cooling fluid circuit configured to selectively circulate a first cooling fluid to reduce a temperature of the first cooling fluid, 
the cooling unit configured to operate in a dry mode and a wet mode; 
a coil …having a second cooling fluid circuit configured to selectively circulate a second cooling fluid through the coil to condition air passing through the coil, depending on the operating mode of the system; 
wherein the first cooling fluid exiting the cooling unit reduces a temperature of the second cooling fluid prior to circulating the second cooling fluid through the coil. 
Regarding the limitations:
“a cooling unit…located external to the plenum and the enclosed space”
“the cooling unit having a first cooling fluid circuit configured to selectively circulate a first cooling fluid to reduce a temperature of the first cooling fluid,” 
“a coil …having a second cooling fluid circuit configured to selectively circulate a second cooling fluid through the coil to condition air passing through the coil, depending on the operating mode of the system;” 
“wherein the first cooling fluid exiting the cooling unit reduces a temperature of the second cooling fluid prior to circulating the second cooling fluid through the coil.”
LePoudre discloses a similar device wherein an evaporative cooling system (Fig. 2) compromises a cooling assembly with a cooling unit, an evaporative cooling device (LAMEE 108), and a coil (112) which are connected by a fluid circuit (Fig. 2: “Liquid Circuit”). LePoudre further discloses, a first cooling fluid circuit (Fig. 4: “Fluid Loop #1”/Fig.2: upper portion of “liquid circuit”) configured to circulate a first fluid (114) and a second cooling fluid circuit (Fig. 4: “Fluid Loop #2”/ Fig.2: lower portion of “liquid circuit”) configured to circulate a second cooling fluid (Fig. 4: 331/Fig. 2: portion of fluid 114) depending on the operating mode of the system (based on the system being on or off under the broadest reasonable interpretation of “operating mode”); wherein the “first” cooling fluid reduces the temperature of the “second” cooling fluid prior to circulating through a coil (Fig. 4 LAMEE #2/ Fig.2: coil 112 [0026, 0042-0045]). It should be noted that the “first” and “second” cooling fluid could be the same (Fig. 1, 2: fluid 114; [0035]), or the “first” fluid could be different from the “second” fluid (Fig. 4: fluid 114, 331; [0043]); thus, even if the clarity issued raised in the 112 section above is solved, it would appear that LePoudre discloses either of the two possibilities for the configuration of a “first” and “second” cooling fluid circuit. Moreover, LePoudre discloses that the cooling unit is disposed external to a plenum in which the coil is operated and external to an enclosed space to which conditioned air is supplied (Fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher by providing an external cooling unit wherein, a first cooling fluid circuit reduces the temperature of a second cooling fluid circuit passing through the coil disposed in the plenum, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this modification; a system which has an external cooling unit can provide more efficient cooling in a wider range of conditions and applications (LePoudre: [0007]) while also providing external access to cooling devices and equipment for routine maintenance and inspection. 
Regarding the limitation, “the cooling unit configured to operate in a dry mode and a wet mode”, LePoudre further discloses an embodiment of an evaporative cooling system (Fig. 8) wherein an air-bypass (604) is configured such that the outdoor scavenger air bypasses the evaporative cooler (LAME 108) within the system [0060]. It is further noted that applicant has not provided an explicit definition of the term “dry mode”, in paragraph [000142] the present application discloses as an example: a dry mode could “optionally” include by-passing an evaporative cooler through a dry coil; under broadest reasonable interpretation the configuration disclosed by LePoudre satisfies a “dry mode” in that it provides means for air to by-pass an evaporative cooler when outdoor air is sufficient enough to provide adequate cooling [0061]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher by including an air by-pass duct, as taught by LePoudre, that is configured such that outdoor air bypasses an evaporative cooler within an enclosed system. One of ordinary skill would recognize the benefits of this modification, to achieve the desirable thermal dynamics of LePoudre within the system of Fisher, in that it allows for an economy mode wherein energy and water can be saved by not running the evaporative cooler when there is no need to provide additional cooling to outside air introduced into the system. 
In re claim 3, Fisher lacks wherein the cooling unit comprises a scavenger air plenum configured to direct outdoor air from an inlet to an outlet of the scavenger air plenum, and wherein the evaporative cooler is disposed inside the scavenger air.
LePoudre discloses wherein the cooling unit (Fig. 2) comprises a scavenger air plenum [202] configured to direct outdoor air (scavenger air 110; [0061]) from an inlet (204) to an outlet (222) of the scavenger air plenum [0010, 0041], and wherein the evaporative cooler (LAMEE 108) is disposed inside the scavenger air plenum (Fig. 2; LAMEE 108 disposed within scavenger air plenum 202).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher by providing a scavenger air plenum configured to direct outdoor wherein an evaporative cooler is disposed inside of the plenum, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this modification in that by providing a scavenger air plenum with an evaporative cooler disposed within, the system becomes capable of using an alternative airflow as a means for additional heat exchange with an evaporative cooler to aid in the cooling process of an enclosed space more efficiently [0008-00011, 0024-0027].   
In re claim 4, Fisher lacks wherein the cooling unit comprises a dry coil disposed inside the scavenger air plenum. 
LePoudre discloses wherein the cooling unit (Fig. 2) comprises a dry coil (116) disposed inside the scavenger air plenum (202).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Fisher by providing a cooling unit wherein a dry coil is disposed within a scavenger air plenum, as taught by LePoudre. One of ordinary skill in the art would appreciate the benefits of this modification in that a dry coil disposed within a scavenger air plenum allows for a pre-cooling or pre-conditioning stage which can more efficiently temper air in a wider range of conditions and applications, while being less energy intensive, to achieve cooling temperatures that are lower than achievable temperatures in conventional evaporative coolers [007, 0025-0026].
In re claim 10, Fisher discloses wherein the operating mode of the system comprises
a direct mode (Fig. 4) in which the outdoor air inlet (outdoor air intake port 430, 440) and the exhaust air outlet (port of fan 490) are open [0033-0034], and 
wherein outdoor air enters the plenum and is delivered to the enclosed space as supply air (Fig. 4: airflow indicated moving from left to right through supply fan 470, into enclosed space right of air handler 400; [0026]; claim 23).   
In re claim 11, Fisher discloses wherein the direct mode includes a first direct mode in which the cooling unit is off and the outdoor air is delivered to the enclosed space without reducing a temperature of the outdoor air [0025-0026].  
In re claim 14, Fisher discloses wherein the direct mode includes 
a second direct mode in which the cooling unit is on [0031] and 
the outdoor air passes through the coil (480) to reduce a temperature of the outdoor air [0034] prior to delivering the outdoor air to the enclosed space (Fig. 4, airflow indicated moving from left to right through supply fan 470, into enclosed space right of air handler 400; [0031-0034]).  
In re claim 16, Fisher discloses wherein the direct mode includes a mixed mode in which;
the cooling unit is off [0025-0026], 
the return air inlet (460, 450) is open, and 
wherein 
a first portion of the return air flowing through the return air duct (upper portion) is exhausted to outside [0033-0034] through the exhaust air outlet (490) and 
a second portion of the return air flowing through the return duct 
enters the plenum at the return air inlet (460, 450) and 
mixes with the outdoor air for delivery of a mixed air stream to the enclosed space. (claim 17, 20, 22; Fig. 4 flow paths; [0025-0026])
In re claim 20, Fisher lacks wherein the first cooling fluid and the second cooling fluid are the same and the first cooling fluid circuit is fluidly connected to the second cooling fluid circuit.
LePoudre discloses wherein the first cooling fluid and the second cooling fluid are the same and the first cooling fluid circuit is fluidly connected to the second cooling fluid circuit (Fig. 2: fluid 114, “liquid circuit”; [0026, 0035]).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher by providing a first and second cooling fluid circuit fluidly connected in the circuits use the same cooling fluid, as taught by LePoudre. One of ordinary skill in the art would appreciate the benefits of this modification in that it allows a process air stream to be cooled to a lower temperature than would be achievable without providing a fluidly connected cooling circuit to aid in reducing the temperature of cooling fluid within a system [0026].
In re claim 22, Fisher lacks wherein the reduced temperature cooling fluid is water.
LePoudre discloses wherein the reduced temperature cooling fluid (114) is water [0003, 0035]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher to provide wherein the reduced cooling fluid is water, as taught by LePoudre. It should be noted that Fisher discusses using water within an evaporative cooler [0004] but is silent as to its use as a “temperature cooling fluid”. One of ordinary skill in the art would recognize the benefits of using water as a cooling fluid due to its relative availability and property to absorb heat effectively, providing efficient cooling for an air processing system. 
In re claim 23, Fisher lacks wherein the evaporative cooler is a liquid-to-air membrane energy exchanger (LAMEE).   
LePoudre discloses wherein the evaporative cooler is a liquid-to-air membrane energy exchanger (108) (LAMEE) [0002, 0024]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Fisher to provide wherein the evaporative cooler is a liquid-to-air membrane energy exchanger (LAMEE), as taught by LePoudre. It should be noted that Fisher discloses an evaporative cooler (420) but is silent as to its designation as a liquid-to-air membrane energy exchanger (LAMEE). One of ordinary skill in the art would recognize the benefits of this modification in that a liquid-to-air membrane energy exchanger is a well-known type of evaporative cooler used in efficiently transferring heat within an air stream. 
In re claim 28, Fisher discloses a method of conditioning air for an enclosed space with a system, the method comprising: 
directing air through a plenum, the air including outdoor air, return air from the enclosed space, or a combination thereof; delivering the air from the plenum to the enclosed space as supply air (Fig. 4: flow paths; claims 16, 19); 
Fisher lacks:
selectively operating an external cooling unit having a first cooling fluid circuit configured to circulate a first cooling fluid, the external cooling unit located external to the plenum and the enclosed space, the external cooling unit comprising an evaporative cooler and configured to operate in a dry mode and a wet mode to reduce a temperature of the first cooling fluid; and 
selectively directing a second cooling fluid through a coil disposed inside the plenum to provide liquid cooling to air directed through the coil, wherein the second cooling fluid is fluidly connected to the first cooling fluid or the second cooling fluid is cooled by the first cooling fluid prior to being directed through the coil.  
Regarding the limitations:
“selectively operating an external cooling unit having a first cooling fluid circuit configured to circulate a first cooling fluid, the external cooling unit located external to the plenum and the enclosed space, the external cooling unit comprising an evaporative cooler and configured to operate in a dry mode and a wet mode to reduce a temperature of the first cooling fluid; and” 
“selectively directing a second cooling fluid through a coil disposed inside the plenum to provide liquid cooling to air directed through the coil, wherein the second cooling fluid is fluidly connected to the first cooling fluid or the second cooling fluid is cooled by the first cooling fluid prior to being directed through the coil.”  
LePoudre discloses selectively operating (based on the broadest reasonable interpretation of operating mode) an external cooling unit (Fig. 2: system disposed within scavenger plenum 202) configured to circulate a first cooling fluid (fluid 114 within upper portion of “liquid circuit”), the external cooling unit located external to the plenum (228) and the enclosed space (Fig. 2), the external cooling unit comprising an evaporative cooler (LAMEE 108) and configured to operate in a dry and a wet mode (Air Bypass 604, LAMEE 108; [0024, 0060]) to reduce a temperature of the first cooling fluid. Additionally, LePoudre discloses selectively directing a second cooling fluid (fluid 114 within the lower portion of “liquid circuit”) through a coil (cooling coil 112) disposed inside the plenum (process air plenum 228) to provide liquid cooling to air (process air stream 104) directed through the coil (Fig. 2), wherein the second cooling fluid is fluidly connected to the first cooling fluid (Fig. 2: “liquid circuit”, fluid 114) or the second cooling fluid is cooled by the first cooling fluid prior to being directed through the coil [0025-0026, 0035].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide an external cooling unit, configured to operate in wet and dry mode, comprising a first cooling fluid circuit that interacts with a second cooling fluid prior to directing cooling fluid through a coil, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this modification in that by providing an external cooling unit, configured to exchange heat between a cooling fluid and an air stream, the system can avoid the need to use energy-intensive components while being able to provide a wider range of conditions and applications to achieve cooling temperatures that are lower than achievable temperatures in conventional evaporative coolers [0007].
In re claim 30, Fisher discloses diverting the air in the plenum through a bypass path (Fig. 4: air bypass port 440; arrow path through bottom portion of housing 410 from 440 through 470) to bypass the coil (480), when the system is operating in the direct mode or mixed mode (claim 2, 16-17, 20; [0007, 0033-0034].  
Fisher lacks:
wherein the air in the plenum flows through a bypass duct.
Regarding the limitation, “…diverting the air in the plenum through a bypass duct”; LePoudre discloses an air bypass (Fig. 8: 610) which functions to allow an air stream to flow around, bypassing, the coil (112) disposed in the plenum (228). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher by providing a duct to bypass a coil disposed within a plenum, as taught by LePoudre. It should be noted that Fisher discloses an air bypass path for which an air stream can avoid interacting with a coil, but is silent as to its structure being that of a “duct”. One of ordinary skill in the art would recognize the benefits of this modification in that it would allow an enclosed means for processed air to avoid the effects of pressure drops when bypassing unwanted or inoperative components depending on the operation mode of the system. 
In re claim 31, Fisher lacks wherein diverting the air through the bypass duct includes directing the air through a bypass inlet upstream of the coil and directing the air through a bypass outlet downstream of the coil. 
LePoudre discloses wherein diverting the air through the bypass duct (Fig. 8: 610) includes directing the air through a bypass inlet upstream (612) of the coil and directing the air through a bypass outlet (614) downstream of the coil (112).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher by providing a bypass duct which directs around through a bypass inlet upstream of a coil and directs air flow through a bypass outlet downstream of the coil, as taught by LePoudre. It should be noted that Fisher discloses an air bypass path (Fisher; Fig. 4: arrow paths from 440 through 470) in which an air is directed through an air bypass port (440), however they are silent as to the structure of the pathway comprising an “inlet” and an “outlet”. One of ordinary skill in the art would recognize the benefits of this modification in that it would provide distinct points of entry and exit for an air flow to avoid the effects of pressure drops when bypassing unwanted or inoperative components depending on the operation mode of the system.
In re claim 32, please refer to in re claim 11. 
In re claim 33, please refer to in re claim 14.
In re claim 35, please refer to in re claim 3. 
In re claim 37, Fisher lacks a method wherein selectively operating the external cooling unit comprises: directing the first cooling fluid through the dry coil to cool the first cooling fluid with the outdoor air stream. 
LePoudre discloses a method wherein selectively operating the external cooling unit (Fig. 2) comprises: directing the first cooling fluid (114) through the dry coil (pre-cooler 116) to cool the first cooling fluid with the outdoor air (110) stream (Fig. 2: “liquid circuit”). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher by providing a method wherein an external cooling unit can selectively operate to direct a cooling fluid through a dry coil to cool the fluid using an outdoor airstream, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this modification in that it would provide a pre-cooling stage for cooling fluid used within the system [0039].
In re claim 39, Fisher lacks a method wherein operating the external cooling unit in the wet mode comprises: operating the external cooling unit in an evaporative mode, wherein the first cooling fluid circulates through the evaporative cooler and the dry coil.
LePoudre discloses a method wherein operating the external cooling unit in the wet mode comprises: operating the external cooling unit in an evaporative mode (Fig. 2: liquid 114 of “liquid circuit” flows from 116 along a line to 108; [0039]), wherein the first cooling fluid (114) circulates through the evaporative cooler (108) and the dry coil (116). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide a method wherein an external unit operated in wet mode comprises circulating a cooling fluid through an evaporative cooler and a dry coil, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this configuration in that it would provide a pre-cooling stage for cooling fluid used within the system [0039].
Claim(s) 5 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US20130320573) in view of LePoudre (US20140260369) in view of Craft (US20180014434).
In re claim 5, Fisher lacks wherein the dry coil is disposed downstream of the evaporative cooler.
Craft discloses wherein the dry coil (162) is disposed downstream (Fig. 16, 17; [0033-0034]) of the evaporative cooler (160). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide wherein a dry coil is disposed downstream of the evaporative cooler, as taught by Craft. One of ordinary skill in the art would recognize the benefits of this configuration as it provides a second heat exchanger to more effectively cool a system within an enclosed space and can provide cooling when the use of an evaporative cooler is not needed or in operation [0033]. 
In re claim 38, Fisher lacks a method wherein selectively operating the external cooling unit in the wet mode comprises: operating the eternal cooling unit in an adiabatic mode, wherein an evaporative cooling fluid flowing through the evaporative cooler is separate from the first cooling fluid. 
Craft discloses a method wherein selectively operating the external cooling unit (Fig. 17) in the wet mode comprises: operating the eternal cooling unit in an adiabatic mode, wherein an evaporative cooling fluid (cooling fluid flowing through valve 161) flowing through the evaporative cooler (160) is separate from the first cooling fluid (cooling fluid flowing through lines 164 and 166 to dry coil 162).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide wherein an evaporative cooling fluid flowing through the evaporative cooler is separate from the first cooling fluid. One of ordinary skill in the art would recognize the benefits of this configuration as it provides a means for operating the system adiabatically wherein the evaporative cooler functions to cool the system without using or depleting a first cooling fluid used within an enclosed system.
Claim(s) 2 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US20130320573) in view of LePoudre (US20140260369) in view of Schmitt (US20160198593).
In re claim 2, Fisher lacks wherein the operating mode of the system comprises an indirect mode in which the outdoor air inlet and the exhaust air outlet are closed, the return air inlet is open, and the cooling unit is on, and wherein return air from the enclosed space is directed through the plenum and conditioned by the coil before being delivered back to the enclosed space as supply air.  
Schmitt discloses wherein the operating mode of the system comprises an indirect mode ([0033, 0040]; table 1: “closed mode”) in which the outdoor air inlet (148)  and the exhaust air outlet (144) are closed, the return air inlet (146) is open, and the cooling unit is on (150), and wherein return air from the enclosed space is directed through the plenum and conditioned by the coil before being delivered back to the enclosed space as supply air (0038).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide an operating mode wherein exhaust air and outside air inlets/outlets are closed while return air inlets remain open; directing air flow past a coil before being delivered into an enclosed space as supply air, as taught by Schmitt. One of ordinary skill in the art would recognize the benefits of this configuration as it provides an energy efficient configuration for conditioning an enclosed space without the need to temper new air introduced into the system when outside air is too humid or hot [0038]. 
In re claim 29, Fisher discloses a method comprising: 
determining an operating mode of the system based on an ambient temperature and humidity *(claim 19), the operating mode comprising: 
a direct mode (please see in re claim 10, 11, 14) in which an outdoor air inlet of the plenum is open and outdoor air enters the plenum, an exhaust air outlet is open and a portion of the return air from the enclosed space is exhausted to outside; 
a mixed mode (please see in re claim 16) in which the outdoor air inlet and the exhaust air outlet are each at least partially open, the cooling unit is off and return air from the enclosed space mixes with outdoor air to create a mixed air stream that is delivered to the enclosed space as supply air.  
Fisher lacks:
an indirect mode in which the outdoor air inlet and the exhaust air outlet are closed, the external cooling unit is on, and return air from the enclosed space is conditioned by the second cooling fluid flowing through the coil; 
Regarding the limitation: “an indirect mode in which the outdoor air inlet and the exhaust air outlet are closed, the external cooling unit is on, and return air from the enclosed space is conditioned by the second cooling fluid flowing through the coil” please see in re claim 2 regarding the indirect mode disclosed by Schmitt. 
Furthermore, with regards to the operation modes of the instant application, Fisher discloses a structure capable of functioning in a direct, indirect, and mixed mode; additionally, Schmitt further discloses in great detail each mode of the present application and the operations by which they are achieved (Schmitt: [0033, 0039-0040]; table 1).
*Regarding the limitation: “determining an operating mode of the system based on an ambient temperature and humidity” It should be noted that while Fisher discloses a consideration for operation modes based on ambient temperature and humidity, they are silent as to the means for which these conditions are determined. Schmitt further discloses air sensing components (136) used in determining operation modes based on humidity sensors (138) and temperature sensors (140). 
It would have been obvious to modify the system of Fisher to include air sensing components to determine the conditions of ambient air, as taught by Schmitt. One of ordinary skill in the art would recognize the benefits of this modification in that by providing well defined air sensing components, the conditions of ambient air can be accurately measured and allows for the inspection individual sensors during routine maintenance or troubleshooting.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US2013320573) in view of LePoudre (US2014260369) in view of Moghaddam (US20150369527). 
In re claim 21, Fisher the system of claim 1 further comprising: 
a liquid to liquid heat exchanger configured to circulate the first and second cooling fluids such that the first cooling fluid reduces a temperature of the second cooling fluid, prior to circulating the second cooling fluid through the coil.
Moghaddam discloses wherein the first cooling fluid circuit and the second cooling fluid circuit are separate from each other (Fig. 5: fluid circuit of “top level” 506, fluid circuit of “bottom level” 508) and the system comprises: a liquid to liquid heat exchanger (LLHX 552) configured to circulate the first and second cooling fluids such that the first cooling fluid reduces a temperature of the second cooling fluid [0067-0069, 0072], prior to circulating the second cooling fluid through the coil (540). Additionally, LePoudre further discloses wherein the first cooling fluid circuit and the second cooling fluid circuit are separate from each other (Fig. 4: “Fluid Loop #1”, “Fluid Loop #2”), and the system comprises: a liquid to liquid heat exchanger (LLHE 332) configured to circulate the first and second cooling fluids such that the first cooling fluid reduces a temperature of the second cooling fluid, prior to circulating the second cooling fluid through a second evaporative cooler (Fig. 4: 330). It is noted that LePoudre provides that a second evaporative cooler (LAMEE #2 330) can be used instead of a cooling coil [0043]. Thereby suggesting that a LAMEE and a cooling coil may be subject to similar configurations. Moreover, LePoudre discloses this dual fluid circuit configuration as an alternative to the embodiment of Fig. 2.  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide a liquid to liquid heat exchanger configured to circulate cooling fluids such that a first cooling fluid reduces a temperature of a second cooling fluid before circulating through a coil, as taught by Moghaddam. One of ordinary skill in the art would recognize the benefits of this configuration as water cooled condensers, such as an LLHX, may be operated with improved efficiency over air cooled condensers [0072]. As such, one of ordinary skill would appreciate that the system would then be able to more effectively temper air in a wider range of conditions and applications, while being less energy intensive, to achieve cooling temperatures that are lower than achievable temperatures in conventional evaporative coolers.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re claim 1, It can be seen in FIG.4 of Fisher that the mechanical coil (480) and evaporative cooler (420) directly cools a processed air stream; However, Fisher is silent as to how the heat exchanger evaporator is cooled within the system in order to continue providing conditioning to an air stream and maintain user environmental conditions. It should be noted that since a heat exchanger is not capable of being spontaneously self-cooled there must be another component within the system utilized in cooling the heat exchanger during operations. 
LePoudre discloses a system, FIG.1, capable of maintaining cooling within a heat exchanger through the use of an external scavenger plenum air stream (110).  LePoudre further discloses a heat exchanger (112) disposed in a cooling cycle for maintaining the temperature of the heat exchanger by utilizing the cooling effect of air passing through the external scavenger plenum (110). Furthermore, it can be seen in FIG.1 that the system of LePoudre provides direct cooling to server racks (106) through the use of the heat exchanger (112) which is cooled externally as discussed above. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of the system of Fisher to provide an external cooling plenum used to maintain the air conditioning effects of a heat exchanger disposed within the system to directly cool a predetermine enclosed space, as taught by LePoudre. One of ordinary skill in the art would recognize the benefits of this configuration as it would provide a supplemental external source used to efficiently maintain the temperature of a heat exchanger in conditioning an air stream.   	
It should be noted that no other arguments were presented in applicant’s response. Therefore, the rejection of claims whose dependency relies on the limitations of claim 1 are maintained as well.  
Regarding the limitation, “operating mode”; Applicant traverses the rejection of “operating mode” under 112, stating the claim is clear in that when the claim states "operating mode of the system" the claim is describing the operating mode of the global system, and when the claim discusses the cooling unit operating between a "dry mode" or a "wet mode" the claim is describing an operation of the cooling unit. Examiner agrees with the argument present and as such the rejection of claim 1 with regards to “operating mode” is withdrawn.  
Regarding the limitation, “reduced temperature cooling fluid”; Although applicant discloses a configuration such that a first cooling fluid reduces the temperature of a second cooling fluid, the disclosure does not specifically define a “reduced temperature cooling fluid” and as such lack’s antecedent basis. Therefore, the rejection of claim 22 under 112 is maintained. 
Regarding the limitation, “wherein an evaporative cooling fluid flowing through the evaporative cooler is separate from the first cooling fluid”; has not been addressed in applicant’s response. Therefore, the rejection of claim 38 under 112 is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 4145                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763